386 F.2d 995
Robert G. BASURTO, Appellant,v.H. V. FIELD, Appellee.
No. 21760.
United States Court of Appeals Ninth Circuit.
Dec. 21, 1967.

Robert G. Basurto, in pro. per.
Thomas C. Lynch, Atty. Gen., William E. James, Asst. Atty. Gen., Jack K. Weber, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before BARNES and JERTBERG, Circuit Judges, and PECKHAM,1 District judge.
PER CURIAM:


1
Reversed and remanded for an evidentiary hearing as to whether appellant was coerced in his guilty plea.



1
 Hon.  Robert F. Peckham, United States District Judge, San Francisco, California, sitting by designation